DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I, and species A, which includes atherosclerosis, coronary heart disease, and thromboses in the reply filed on 11/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5 and 9-18 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite herring oil and cold-pressed virgin olive oil both of which are mere extracts and EPA, DPA, and DHA all of which are polyunsaturated fatty acids or Omega-3 fatty acids which derive from animal and plant sources (nature based extracts). These extracts are considered judicial exceptions because they are the same components that are naturally found within the plants and animal from which 
The closest naturally occurring counterparts of EPA, DHA, and DPA are the same fatty acids found within the plant, animal, or microbe from which it came. The fatty acids found in the plants, animals or microbes are chemically identical to the extracted fatty acids as claimed. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state.
There is no evidence of record that combining the two oils together results in any markedly different characteristics. 
The additional elements that is comprising the oils and fatty acids at different ratios or percentages (claims 3-4 and 9-18) does not integrate the judicial exceptions into a practical application because limiting the amount of the nature-based product in the composition does not impart any structural or functional changes to the exceptions and in this context, such integration for a claimed product would be a physical form of the specific practical application, claim 5 where the formulation is as a food supplement, dietary supplement, an edible oil also does not integrate the exceptions into a practical application as there have been no modifications to the exceptions to make them structurally or functionally any different than the nature based counterparts.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility. Admixing naturally-occurring oils rich in omega-3 fatty acids for the purpose of nutritional supplementation is also well understood, routine, and conventional in the art as evidence by the applicant’s references which claim mixtures of oils or oil combinations: Freeman (EP0304115A2), Darmenton (CA1336867C), Serani (WO2004002234A1), Puder (WO2005046669A1), and Popp (WO2006117164A1). 
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely in merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.
Cited document source, USC San DiegoHealth, May 15, 2012: (https://health.ucsd.edu/news/releases/pages/2012-05-15-omega-3-oils-help-at-cellular-level.aspx).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mas (US2013309300A1). 
Regarding claim 1, pertaining to the combination of oils being herring oil and cold-pressed virgin olive oil, Mas discloses a nutritional product which is an edible oil and oil products fortified with hydroxytyrosol (see abstract), wherein the edible oil is preferably extra virgin olive oil (to be extra virgin olive oil, the olive oil would have to be cold pressed)  (see claim 4) and wherein the edible oil is marine or fish oil, preferably herring and which is a derivative or a mixture of two or more of the above (see claim 5).
Regarding claim 2, pertaining to the combination further comprising one or more omega-3 fatty acids selected from EPA, DHA, or DPA, the applicant discloses that “What distinguishes herring oil from most other marine oils is that, in addition to comprising the omega-3 fatty acids EPA and DHA, it is rich in the long-chain monounsaturated fatty acids 20:1 
Therefore, the combination of oils comprising herring oil and extra virgin olive oil would also have the omega-3 fatty acids EPA and DHA.
Regarding claim 5, pertaining to the combination being formulated as a food supplement, dietary supplement or edible oil, Mas discloses a nutritional product, that is an edible oil (see claim 1), and which is also a food product (see claim 6), and that is a dietary supplement (see claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mas (US2013309300A1). 
Regarding claims 3-4 and 9-18, pertaining to the oils and fatty acids being at certain ratios or percentages, the reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of each of the ingredients in a nutritional product.  Varying the concentration of ingredients within a nutritional product is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655